Case 1:21-cv-01261-SKC Document 7 Filed 05/10/21 USDC Colorado Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO
                                      Alfred A. Arraj United States Courthouse
                                                  901 19th STREET
                                            DENVER, COLORADO 80294

MARCIA S. KRIEGER                                                                TELEPHONE: (303) 844-2289
UNITED STATES SENIOR DISTRICT JUDGE




                                       MEMORANDUM

TO:             Jeffrey P. Colwell, Clerk

FROM:           Senior Judge Marcia S. Krieger

DATE:           May 10, 2021

RE:             Civil Action No. 21-cv-01261-MSK
                Millennium Funding, Inc. et al v. Sharktech, Inc. et al.

       Exercising my prerogative as a Senior Judge, I request that this civil
action be reassigned.
